Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-27 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
The information disclosure statement submitted on 11/10/2020 ("11-10-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 11-10-20 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  LIGHT-EMITTING ELEMENT, DISPLAY DEVICE, ELECTRONIC DEVICE, AND LIGHT DEVICE EACH HAVING TADF ORGANIC COMPOUND CAPABLE OF FORMING EXCIPLEX WITH ANOTHER ORGANIC COMPOUND

Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 15-20 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2015/0188070 A1 to Ogiwara et al. ("Ogiwara").
Figs. 1 and 8 of have been provided to support the rejection below: 

    PNG
    media_image1.png
    463
    403
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    726
    media_image2.png
    Greyscale


	Regarding independent claim 1, Ogiwara teaches a light-emitting device (see Figs. 1 and 8) comprising:
	a first electrode 3 (Fig. 1 shows Anode 3);
	a light-emitting layer 5 (Fig. 1 shows Emitting layer 5; para [0039] - "The organic compound layer 10 includes an emitting layer 5 containing a host material and a dopant material."; para [0040] - "In this exemplary embodiment, as described above, the first, second and third materials satisfying specific conditions are respectively used as the first host material, the second host material and the dopant material in the emitting layer.") over the first electrode 3, the light-emitting layer 5 comprising:
		a first organic compound SECOND HOST MATERIAL configured to convert triplet excitation energy (at T1H2) into light emission (para [0044] - "With this energy transfer, triplet excitons contributing to a below-described TTF mechanism are increased in the second host material, so that energy is more efficiently transferred.");
		a second organic compound FIRST HOST MATERIAL (para [0052] - "The organic EL device emits light with a high efficiency in a high current density range by using a compound having a small energy difference ([Symbol font/0x44]ST) between singlet energy EgS and triplet energy EgT as the first host material. The [Symbol font/0x44]ST of the first host material is referred to a [Symbol font/0x44]ST(H1)."); and
		a third organic compound DOPANT MATERIAL configured to convert singlet excitation energy (at S1D) into light emission; and
	a second electrode 4 (Fig. 1 shows Cathode 4) over the light-emitting layer 5,
	wherein a difference between the lowest singlet excitation energy level S1H1 of the second organic compound FIRST HOST MATERIAL and the lowest triplet excitation energy level T1H1 of the second organic compound FIRST HOST MATERIAL is greater than or equal to 0 eV and less than or equal to 0.2 eV (para [0058] - "In such a case, [Symbol font/0x44]ST can be extremely small in a range of 0 eV to 0.2 eV."), and
	wherein light emission from the light-emitting layer 5 comprises light emission from the third organic compound DOPANT MATERIAL.
	Regarding claim 2, a limitation of "wherein the first organic compound and the second organic compound are capable of forming an exciplex" is an operational characteristic that may not structurally distinguish the claimed light emitting device over that taught by Ogiwara. Here, the light emitting device of Ogiwara is capable of forming an exciplex among the first organic compound SECOND HOST MATERIAL and the second organic compound FIRST HOST MATERIAL, because Ogiwara teaches that 
"Herein, the aggregate does not reflect an electronic state by a single molecule, but the aggregate is provided by several molecules physically approaching each other. After the plurality of molecules approach each other, electronic states of a plurality of molecules are mixed and changed, thereby changing the energy level." (para [0059]).
	Regarding claim 3, a limitation of "wherein an emission spectrum of the exciplex comprises a region overlapping with an absorption band on a longest wavelength side in an absorption spectrum of the third organic compound" is an operational characteristic that may not structurally distinguish the claimed light emitting device over that taught by Ogiwara. Here, the light emitting device of Ogiwara is capable of forming an exciplex among the first organic compound SECOND HOST MATERIAL and the second organic compound FIRST HOST MATERIAL such that an emission spectrum of the exciplex comprises a region overlapping with an absorption band on a longest wavelength side in an absorption spectrum of the third organic compound DOPANT MATERIAL because Ogiwara teaches that "The inventors found that a host material having 50 nm or more of a half bandwidth of a photoluminescence spectrum is a material easily forming an aggregate state and easily causing inverse intersystem crossing in a thin film." (para [0180]; see also TABLE 1 in para [0026]).
	Regarding claim 4, a limitation of "the exciplex is configured to supply excitation energy to the third organic compound" is an operational characteristic that may not structurally distinguish the claimed light emitting device over that taught by Ogiwara. Here, the light emitting device of Ogiwara is capable of supplying excitation energy to the third organic compound DOPANT MATERIAL, because the as temperature increases, the low [Symbol font/0x44]ST promotes the reverse intersystem crossing as "a lot of sublevels exist between the singlet state and the triplet state." (para [0068]).
	Regarding claim 5, Ogiwara teaches the first organic compound SECOND HOST MATERIAL that is configured to supply excitation energy to the third organic compound DOPANT MATERIAL (see Fig. 8).
	Regarding claim 6, Ogiwara teaches the lowest triplet excitation energy level T1H2 of the first organic compound SECOND HOST MATERIAL that is higher than or equal to the lowest singlet excitation energy level S1D of the third organic compound DOPANT MATERIAL.
	Regarding claim 7, Ogiwara teaches the lowest triplet excitation energy level T1H2 of the first organic compound SECOND HOST MATERIAL is lower than or equal to the lowest triplet excitation energy level T1D of the second organic compound FIRST HOST MATERIAL.
	Regarding claim 9, Ogiwara teaches the first organic compound SECOND HOST MATERIAL that is capable of emitting phosphorescence (Fig. 8 shows a triplet excitation energy level T1H2 that is lower than S1D).
	Regarding claim 10, a limitation of "wherein the first organic compound has an emission quantum yield higher than or equal to 0% and lower than or equal to 40% at room temperature" is an operational characteristic that may not structurally distinguish the claimed light emitting device over that taught by Ogiwara. Here, the first organic compound of the light-emitting device is capable of having the claimed emission quantum yield. Basis in fact is provided by the fact "In the second host material, energy is transferred using the TTF mechanism, Specifically, energy is transferred from the lowest singlet state S1H2 to the lowest singlet state S1D of the dopant material by Forster transfer, so that the fluorescent emission can be obtained. An internal quantum efficiency by this mechanism is theoretically 40%.") (para [0175]).
	Regarding claim 11, Ogiwara teaches the third organic compound DOPANT MATERIAL that is capable of emitting fluorescence (Fig. 8 shows light emission directly from the lowest singlet energy state S1D. Para [0034] - "fluorescent dopant material").

	Regarding independent claim 15, Ogiwara teaches a light-emitting device (see Figs. 1 and 8) comprising:
	a first electrode 3 (Fig. 1 shows Anode 3);
	a light-emitting layer 5 (Fig. 1 shows Emitting layer 5; para [0039] - "The organic compound layer 10 includes an emitting layer 5 containing a host material and a dopant material."; para [0040] - "In this exemplary embodiment, as described above, the first, second and third materials satisfying specific conditions are respectively used as the first host material, the second host material and the dopant material in the emitting layer.") over the first electrode 3, the light-emitting layer 5 comprising:
		a first organic compound SECOND HOST MATERIAL configured to convert triplet excitation energy into light emission (para [0044] - "With this energy transfer, triplet excitons contributing to a below-described TTF mechanism are increased in the second host material, so that energy is more efficiently transferred.");
		a second organic compound FIRST HOST MATERIAL comprising a [Symbol font/0x70]-electron rich skeleton and a [Symbol font/0x70]-electron deficient skeleton (para [0124] - "Since the first host material is a compound in which a donor element is bonded to an acceptor element in a molecule, the first host material is preferably a biscarbazole derivative represented by the following formula (101). para [0052] - "The organic EL device emits light with a high efficiency in a high current density range by using a compound having a small energy difference ([Symbol font/0x44]ST) between singlet energy EgS and triplet energy EgT as the first host material. The [Symbol font/0x44]ST of the first host material is referred to a [Symbol font/0x44]ST(H1)."); and
		a third organic compound DOPANT MATERIAL configured to convert singlet excitation energy (at S1D) into light emission; and
	a second electrode 4 (Fig. 1 shows Cathode 4) over the light-emitting layer 5,
	wherein light emission from the light-emitting layer 5 comprises light emission from the third organic compound DOPANT MATERIAL.
	Regarding claim 16, a limitation of "wherein the first organic compound and the second organic compound are capable of forming an exciplex" is an operational characteristic that may not structurally distinguish the claimed light emitting device over that taught by Ogiwara. Here, the light emitting device of Ogiwara is capable of forming an exciplex among the first organic compound SECOND HOST MATERIAL and the second organic compound FIRST HOST MATERIAL, because Ogiwara teaches that 
"Herein, the aggregate does not reflect an electronic state by a single molecule, but the aggregate is provided by several molecules physically approaching each other. After the plurality of molecules approach each other, electronic states of a plurality of molecules are mixed and changed, thereby changing the energy level." (para [0059]).
	Regarding claim 17, a limitation of "wherein an emission spectrum of the exciplex comprises a region overlapping with an absorption band on a longest wavelength side in an absorption spectrum of the third organic compound" is an operational characteristic that may not structurally distinguish the claimed light emitting device over that taught by Ogiwara. Here, the light emitting device of Ogiwara is capable of forming an exciplex among the first organic compound SECOND HOST MATERIAL and the second organic compound FIRST HOST MATERIAL such that an emission spectrum of the exciplex comprises a region overlapping with an absorption band on a longest wavelength side in an absorption spectrum of the third organic compound DOPANT MATERIAL because Ogiwara teaches that "The inventors found that a host material having 50 nm or more of a half bandwidth of a photoluminescence spectrum is a material easily forming an aggregate state and easily causing inverse intersystem crossing in a thin film." (para [0180]; see also TABLE 1 in para [0026]).
	Regarding claim 18, a limitation of "the exciplex is configured to supply excitation energy to the third organic compound" is an operational characteristic that may not structurally distinguish the claimed light emitting device over that taught by Ogiwara. Here, the light emitting device of Ogiwara is capable of supplying excitation energy to the third organic compound DOPANT MATERIAL, because the as temperature increases, the low [Symbol font/0x44]ST promotes the reverse intersystem crossing as "a lot of sublevels exist between the singlet state and the triplet state." (para [0068]).
	Regarding claim 19, Ogiwara teaches the first organic compound SECOND HOST MATERIAL that is configured to supply excitation energy to the third organic compound DOPANT MATERIAL (see Fig. 8).
	Regarding claim 20, Ogiwara teaches the [Symbol font/0x70]-electron rich skeleton and a [Symbol font/0x70]-electron deficient skeleton that are directly bonded to each other. 

	Regarding claim 22, Ogiwara teaches the first organic compound SECOND HOST MATERIAL that is capable of emitting phosphorescence (Fig. 8 shows a triplet excitation energy level T1H2 that is lower than S1D).
	Regarding claim 23, a limitation of "wherein the first organic compound has an emission quantum yield higher than or equal to 0% and lower than or equal to 40% at room temperature" is an operational characteristic that may not structurally distinguish the claimed light emitting device over that taught by Ogiwara. Here, the first organic compound of the light-emitting device is capable of having the claimed emission quantum yield. Basis in fact is provided by the fact "In the second host material, energy is transferred using the TTF mechanism, Specifically, energy is transferred from the lowest singlet state S1H2 to the lowest singlet state S1D of the dopant material by Forster transfer, so that the fluorescent emission can be obtained. An internal quantum efficiency by this mechanism is theoretically 40%.") (para [0175]).
	Regarding claim 24, Ogiwara teaches the third organic compound DOPANT MATERIAL that is capable of emitting fluorescence (Fig. 8 shows light emission directly from the lowest singlet energy state S1D. Para [0034] - "fluorescent dopant material").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12-14 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara.
Regarding independent claim 12, Ogiwara teaches a display device (para [0015] - "an oragnic electroluminescence device") comprising: 	
the light-emitting device according to claim 1.
Ogiwara does not specify that the display device comprises at least one of a color filter and a transistor.
Ogiwara does however teaches that "A technology for extending a lifetime of fluorescent organic EL device has recently been improved an applied to a full-color display of a mobile phone." (para [0003]). A mobile phone inherently includes at least a transistor. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the well-known hardware/software of a mobile phone recognized by Ogiwara and the display device having the light-emitting device according to claim 1 taught by Ogiwara, so as to improve the efficiency of organic electroluminescence device "in a practically high current density range." (para [0014]). 
Regarding independent claim 13, Ogiwara teaches a display device (para [0015] - "an oragnic electroluminescence device") comprising: 	
the light-emitting device according to claim 12.
Ogiwara does not specify that the display device comprises at least one of a a housing and a touch sensor.
Ogiwara does however teaches that "A technology for extending a lifetime of fluorescent organic EL device has recently been improved an applied to a full-color display of a mobile phone." (para [0003]). A mobile phone inherently includes at least a housing. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the well-known hardware/software of a mobile phone recognized by Ogiwara and the display device having the light-emitting device according to claim 12 taught by Ogiwara, so as to improve the efficiency of organic electroluminescence device "in a practically high current density range." (para [0014]).
Regarding independent claim 14, Ogiwara teaches a display device (para [0015] - "an oragnic electroluminescence device") comprising: 	
the light-emitting device according to claim 1.
Ogiwara does not specify that the display device comprises at least one of a a housing and a touch sensor.
Ogiwara does however teaches that "A technology for extending a lifetime of fluorescent organic EL device has recently been improved an applied to a full-color display of a mobile phone." (para [0003]). A mobile phone inherently includes at least a housing. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the well-known hardware/software of a mobile phone recognized by Ogiwara and the display device having the light-emitting device according to claim 1 taught by Ogiwara, so as to improve the efficiency of organic electroluminescence device "in a practically high current density range." (para [0014]).
Regarding independent claim 25, Ogiwara teaches a display device (para [0015] - "an oragnic electroluminescence device") comprising: 	
the light-emitting device according to claim 15.
Ogiwara does not specify that the display device comprises at least one of a color filter and a transistor.
Ogiwara does however teaches that "A technology for extending a lifetime of fluorescent organic EL device has recently been improved an applied to a full-color display of a mobile phone." (para [0003]). A mobile phone inherently includes at least a transistor. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the well-known hardware/software of a mobile phone recognized by Ogiwara and the display device having the light-emitting device according to claim 15 taught by Ogiwara, so as to improve the efficiency of organic electroluminescence device "in a practically high current density range." (para [0014]). 
Regarding independent claim 26, Ogiwara teaches a display device (para [0015] - "an oragnic electroluminescence device") comprising: 	
the light-emitting device according to claim 25.
Ogiwara does not specify that the display device comprises at least one of a a housing and a touch sensor.
Ogiwara does however teaches that "A technology for extending a lifetime of fluorescent organic EL device has recently been improved an applied to a full-color display of a mobile phone." (para [0003]). A mobile phone inherently includes at least a housing. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the well-known hardware/software of a mobile phone recognized by Ogiwara and the display device having the light-emitting device according to claim 25 taught by Ogiwara, so as to improve the efficiency of organic electroluminescence device "in a practically high current density range." (para [0014]).
Regarding independent claim 27, Ogiwara teaches a display device (para [0015] - "an oragnic electroluminescence device") comprising: 	
the light-emitting device according to claim 15.
Ogiwara does not specify that the display device comprises at least one of a a housing and a touch sensor.
Ogiwara does however teaches that "A technology for extending a lifetime of fluorescent organic EL device has recently been improved an applied to a full-color display of a mobile phone." (para [0003]). A mobile phone inherently includes at least a housing. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the well-known hardware/software of a mobile phone recognized by Ogiwara and the display device having the light-emitting device according to claim 15 taught by Ogiwara, so as to improve the efficiency of organic electroluminescence device "in a practically high current density range." (para [0014]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 8 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 8 or (ii) claim 8 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 21 is objected to, but would be allowable if (i) its base claim 15 is amended to include all of the limitations of claim 21 or (ii) claim 21 is rewritten in independent form to include all of the limitations of its base claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2016/0372683 A1 to Tanimoto et al.
Pub. No. US 2021/0391552 A1 to Liu et al. 
Pub. No. US 2020/0083460 A1 to Duan et al.
Pub. No. US 2017/0186980 A1 to Watanabe et al.
Pub. No. US 2016/0268534 A1 to Hosoumi et al.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        17 August 2022

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status